EXHIBIT 10.1

ZIONS BANCORPORATION RESTATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(Effective July 1, 2003)

ARTICLE I
INTRODUCTION

            1.1        Restatement of Existing Plan.  Zions Bancorporation
previously established the Zions Bancorporation Deferred Compensation Plan for
Directors effective April 23, 1986 (“Prior Plan”).  The Prior Plan was amended
effective as of May 1, 1991.  By this document the Prior Plan is restated and
amended to read as set forth hereafter.

            1.2        Purpose of Plan.  Zions Bancorporation has established
this Plan to provide members of the Board of Directors of Zions Bancorporation
and members of the Board of Directors of participating subsidiaries of Zions
Bancorporation the opportunity to defer the receipt of compensation paid to them
for their services as members of the respective Boards of Directors until such
time as they are entitled to receive the compensation under the provisions of
this Plan.  Zions Bancorporation intends to maintain the Plan solely for the
foregoing purpose and to comply at all times with Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended. 
The Plan will be interpreted in a manner consistent with these intentions.

ARTICLE II
DEFINITIONS

            Definitions are contained in this article and throughout other
sections of the Plan.  The location of a definition is for convenience only and
should not be given any significance.  A word or term defined in this article
(or in any other article) will have the same meaning throughout the Plan unless
the context clearly requires a different meaning.

            2.1        Beneficiary means the individual(s) or entity(ies)
designated by a Participant, or by the Plan, to receive any benefit payable upon
the death of a Participant or Beneficiary.  A Beneficiary designation must be
signed by the Participant and delivered to the Committee on a form specified by
the Committee for that purpose.  In the absence of a valid or effective
Beneficiary designation, the Beneficiary will be the Participant’s surviving
spouse, or if there is no surviving spouse, the Participant’s estate.

            2.2        Board means the Board of Directors of the Company or the
Board of Directors of a participating  affiliate or subsidiary of the Company .

            2.3        Code means the Internal Revenue Code of 1986, as amended
from time to time.

1



--------------------------------------------------------------------------------

            2.4        Committee means the Zions Bancorporation Benefits
Committee.  The Committee will serve as the “plan administrator” to manage and
control the operation and administration of the Plan, within the meaning of
ERISA Section 3(16)(A).

            2.5        Company means Zions Bancorporation, any successor to
Zions Bancorporation, and any subsidiary or affiliate of Zions Bancorporation
which elects, with the approval of Zions Bancorporation, to participate in this
Plan.  In the event one or more affiliates or subsidiaries of Zions
Bancorporation participate in this Plan, all rights, duties and responsibilities
for operation of this Plan, including all rights reserved to amend, alter,
supplement or terminate this Plan, shall remain exclusively with and be
exercised solely by Zions Bancorporation, unless specifically allocated by Zions
Bancorporation to one or more of the participating affiliates or subsidiaries.

            2.6        Compensation means the remuneration paid to a Director
for the services provided by the Director to the Company in the capacity as a
member of the Board, including remuneration for services on any sub-committee or
division of the Board, but excluding (i) any amount paid solely to reimburse the
Director for expenses incurred,  and (ii) any amounts credited as earnings under
this Plan.  Deferral elections under this Plan shall be computed on the amount
of the Director’s Compensation.

            2.7        Deferral Account means a bookkeeping account established
for and maintained on behalf of a Participant to which Compensation amounts are
deferred, and net income (or losses) thereon, are credited under this Plan.

            2.8        Deferral Compensation Agreement means an agreement
described in Section 3.4 and entered into by a Participant and the Company to
reduce the Participant’s Compensation for a specified period and contribute such
amounts to the Plan, in accordance with Article III.

            2.9        Director means a member of the Board of Zions
Bancorporation or any other participating Company.

            2.10        Disability means “disability” (or similar term) as
defined in the Company’s long-term disability program and which would result in
payments to the Participant under such program.

            2.11        Effective Date means July 1, 2003, the date this Plan,
as restated, shall be effective.  The original effective date is April 23, 1986.

            2.12        ERISA means the Employee Retirement Income Security Act
of 1974, as amended.

            2.13        Hardship means an unforeseeable and unanticipated
emergency which is caused by an event beyond the control of the Participant or
Beneficiary, and which would result in severe financial hardship to the
Participant or Beneficiary if a distribution or revocation of a deferral
election were not permitted.  Hardship conditions will be evaluated in
accordance with the terms of Treasury Regulations Section 1.457-2(h)(4).  The
Committee will have sole discretion to determine whether a Hardship condition
exists and the Committee’s determination will be final.

2



--------------------------------------------------------------------------------

            A Participant must submit a written request for a Hardship to the
Committee on the form and in the manner prescribed by the Committee.  The
Hardship request must: (i) describe and certify the Hardship condition and the
severe financial need; and (ii) state whether the Participant requests a
withdrawal of all or a portion of his vested Deferral Account to meet the severe
financial need.  The Committee will have sole discretion to determine whether a
Hardship exists and to determine the appropriate action, if any, provided
however, in no event will the Committee approve a Hardship distribution request
for expenses related to any medical condition or expenses related to the death
of any person unless the request for distribution is submitted to the Committee
and approved by the Committee for Hardship distribution prior to the date on
which the expense is incurred.  The Committee, in its sole discretion, may make
exception to the foregoing rule if it determines that the circumstances creating
the expense for which reimbursement is sought were not reasonably foreseeable. 
Regardless of whether the Participant desires to reduce or cease any
Compensation amounts to be deferred after the Hardship request is made, the
Participant will be precluded from deferring Compensation for the remainder of
the Plan Year in which a Hardship is approved by the Committee.

            2.14        Insolvent means the Company is (i) unable to pay its
debts as they become due or (ii) subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

            2.15        Investment Fund or Funds means the investment funds
designated by the Committee as the basis for determining the investment return
to be allocated to Participants’ Deferral Accounts.  The Committee may change
the Investment Funds at such times as it deems appropriate.

            2.16        Participant means a Director who is eligible to
participate in the Plan as provided in Section 3.1 and who has made an election
to defer Compensation pursuant to the Plan.

            2.17        Plan means the Zions Bancorporation Restated Deferred
Compensation Plan for Directors, as set forth in this document, and as further
amended from time to time.

            2.18        Plan Year means the Company’s fiscal year, beginning
January 1 and ending December 31.

ARTICLE III
PARTICIPATION

            3.1        Eligibility.  A Director shall be eligible to participate
in the Plan only to the extent and for the period that the Director continues as
a member of the Board and receives Compensation.  An individual who is a
Director as of the first day of the Plan Year but who ceases to be a Director
during the Plan Year shall continue to participate in the Plan with respect to
any Deferred Compensation Agreements in effect for the Plan Year, but shall
terminate participation as of the end of the Plan Year.  The Participant shall
not be permitted to enter into any new Deferred

3



--------------------------------------------------------------------------------

Compensation Agreements with the Company unless and until the individual again
becomes a Director.

            3.2        Participation.  A Director who participates in the Plan
may elect to defer the receipt of Compensation earned by the Director by
executing an agreement as described in Section 3.4.  The Director shall make the
election in accordance with Section 3.3.  The Company shall withhold amounts
deferred by the Participant in accordance with this election.  The Participant’s
deferred amounts shall be credited to the Deferral Account as provided in
Article V and distributed in accordance with Article VI.  An election to defer
receipt of Compensation shall continue in effect for a given Plan Year unless
the Participant terminates as a Director.

            3.3        Election Procedure.  The Director shall elect to defer
Compensation under an agreement described in Section 3.4 by executing a Deferred
Compensation Agreement on the form and in the manner prescribed by the
Committee.  The Agreement must be properly completed, signed and delivered to
the Company prior to the first day of the Plan Year for which Compensation shall
be earned, provided however, that an individual who becomes a Director for the
first time on or after the first day of a Plan Year shall be permitted to make
an election to defer Compensation that will be earned on and after the date of
the Director’s appointment to the Board by executing a Deferred Compensation
Agreement no later than five (5) days after the effective date of the
appointment.

            3.4        Deferred Compensation Agreement.  A Deferred Compensation
Agreement shall remain in effect for the Plan Year and for all subsequent Plan
years until amended or revoked by the Participant or terminated by the Company
as provided in Section 3.5.  The Deferred Compensation Agreement shall be
applicable only to Compensation as defined in this Plan and (except for
Compensation earned in the first Plan Year by a newly appointed Director) which
is earned after the date on which the Agreement is effective.  The Agreement
shall define the amount of Compensation that shall be deferred for the Plan
Year, and for all subsequent Plan Years.  The minimum deferral percentage which
may be elected by a Director shall be five percent (5%) and all deferral
percentages shall be in five percent (5%) increments.  The Committee may, in its
discretion, establish a greater minimum deferral percentage amount or
incremental deferral percentage for any given Plan Year.

            3.5        Irrevocable Election.  A Participant’s Deferred
Compensation Agreement for a given Plan Year cannot be amended by the
Participant and, except as provided in this Section 3.5, is irrevocable.  A
Participant shall be permitted, prior to the commencement of each subsequent
Plan Year following execution of the Deferred Compensation Agreement, to amend
the deferral amount applicable to the Participant’s Compensation or to revoke
the Deferred Compensation Agreement entirely.  The amendment or revocation shall
be effective only as of the first day of the next following Plan Year and shall
be accomplished by execution of a new Deferred Compensation Agreement, which
shall supersede all previously executed Agreements.  The Company reserves the
right to modify any Deferred Compensation Agreement to reflect a change in Plan
provisions or for administrative convenience.

            A Participant’s election to defer Compensation under the Deferred
Compensation Agreement shall become null and void upon the Participant’s
termination or retirement from the Board.  No

4



--------------------------------------------------------------------------------

Compensation that may be payable after the Participant terminates or retires
from the Board and otherwise would be subject to such Agreements shall be
deferred under this Plan.

ARTICLE IV
COMPANY CONTRIBUTIONS

            4.1        No Company Contributions.  The Company shall not make or
credit any additional contributions to the Plan beyond the amounts determined
under each Participant’s Deferral Compensation Agreement.

            4.2        Vesting.  A Participant’s interest in (i) the
Compensation deferred to his or her Deferral Account pursuant to Sections 3.2
through 3.4 of the Plan and (ii) any earnings credited to the Participant’s
Deferral Account pursuant to Section 5.6 of the Plan, shall be at all times
fully vested and  nonforfeitable.

ARTICLE V
PARTICIPANT ACCOUNT BALANCES

            5.1        Establishment of Accounts.  The Committee may select an
independent record keeper (who may be an affiliate of the Company) to establish
and maintain a Deferral Account on behalf of each Participant.  Contributions
and net income (or losses) will be credited to each Deferral Account in
accordance with the provision of this Article.

            5.2        Bookkeeping.  Deferral Accounts will be primarily for
accounting purposes and will not restrict the operation of the Plan or require
separate earmarked assets to be allocated to any account.  The establishment of
a Deferral Account will not give any Participant the right to receive any asset
held by the Company in connection with the Plan or otherwise.

            5.3        Crediting Deferred Compensation.  Amounts deferred by a
Participant will be credited to the Participant’s Deferral Account no later than
the first business day of the calendar quarter following the date as of which
the amount would have been paid to the Participant absent a Deferred
Compensation Agreement.  This Plan is a restatement of the Prior Plan and
includes and accounts for all amounts previously deferred under the Prior Plan. 
The amounts previously credited under the Prior Plan and the Investment Funds to
which the credit amounts apply as of the Effective Date (July 1, 2003) for all
Participants in the Plan as of the Effective Date are shown on Appendix I
attached to this Plan.

            5.4        Establishment of Investment Funds.  The Committee shall
establish two (2) Investment Funds which will be maintained for the purpose of
determining the investment return to be credited to a Participant’s Deferral
Account.  As of the Effective Date the Investment Funds shall consist of an
Employer Securities Investment Fund and a Guaranteed Income Investment Fund. 
The Committee may change from time to time the number, identity or composition
of the Investment

5



--------------------------------------------------------------------------------

Funds or discontinue the availability of any Investment Fund.  The investment
vehicle for the Guaranteed Income Investment Fund shall be determined solely in
the discretion of the Committee.

            Pursuant to rules adopted by the Committee each Participant will
indicate the Investment Fund or Funds to which contributions under Section 5.3
and any existing Deferral Account balance are to be credited.  Investment Fund
elections by Participants must be made in five percent (5%) increments and at
such times and in such manner as the Committee will specify.  A Participant may
change his or her Investment Fund at any time and in such manner as the
Committee may specify.  Each Participant shall be provided from time to time
with the investment “results” of the selected Investment Funds.  The Company’s
liability to the Participant for amounts in the Deferred Compensation Account
will include gains and losses attributed to the Investment Funds selected by the
Participant.

            5.5        Crediting Investment Results.  A Participant’s Deferral
Account balance will be increased or decreased to reflect investment results, as
they occur.  Deferral Accounts will be credited with the investment return of
the Investment Funds in which the Participant elected to be deemed to
participate.  The credited investment return is intended to reflect the actual
performance of the Investment Funds net of any investment or management fees. 
Nevertheless, no provision of this Plan shall be interpreted to require the
Company to actually invest any amounts in any particular fund, whether or not
such fund is one of the Investment Funds available for selection by
Participants  in the Plan.

            5.6        Notification to Participants.  The Committee shall notify
each Participant with respect to the status of the Participant’s Deferral
Account as soon as practicable after the end of each Plan Year.  Neither the
Company nor the Committee to any extent warrants, guarantees or represents that
the value of any Participant’s Deferral Account at any time will equal or exceed
the amount previously allocated or contributed thereto.

            5.7        Employer Securities.  The Employer Securities in the
Employer Securities Investment Fund shall consist of common stock issued by
Zions Bancorporation which is readily tradeable on an established securities
market.  Noncallable preferred stock shall be deemed to be “Employer Securities”
if such stock is convertible at any time into stock which constitutes “Employer
Securities” hereunder and if such conversion is at a conversion price which (as
of the date recorded and booked by the Plan) is reasonable.  Preferred stock
shall be treated as noncallable if after the call there will be a reasonable
opportunity for a conversion which meets the above requirement.

6



--------------------------------------------------------------------------------

ARTICLE VI
DISTRIBUTION OF ACCOUNTS

            6.1        Distribution upon Termination or Retirement from the
Board.  A Participant who terminates or retires from the Board shall receive his
vested Deferral Account in the manner elected by the Participant from either of
the distribution options available under the Plan.  An election regarding manner
of payment of the Participant’s Deferral Account balance (including all future
years’ contributions) shall be made at the time the Participant first commences
participation in the Plan and may be amended thereafter at the election of the
Participant, provided that any amendment will only be valid if made concurrent
with the Participant’s most recent election to defer Compensation under Section
3.3 or concurrent with the Participant’s amendment of his or her Deferred
Compensation Agreement under Section 3.5.  An election in any subsequent
Deferred Compensation Agreement regarding the time and manner of payment of the
Participant’s Deferral Account which alters a prior election shall supersede the
prior election and shall apply to all amounts in the Participant’s Deferral
Account which have accrued and continue to accrue in the Deferral Account until
altered by a later election providing for a different time or manner of payment.

                         (a)        Time of Payment.  A Participant’s vested
Deferral Account balance shall be paid (or commence to be paid) no later than
forty-five (45) days following the date of termination or retirement from the
Board.

                         (b)        Manner of Payment.  A Participant’s vested
Deferral Account will be paid in a lump sum cash payment, or if the Participant
has elected to receive payments in substantially equal installments, then over a
period of four (4) years.  If no election has been made by the Participant, the
Deferral Account will be paid in a lump sum.

                         (c)        Lump Sum Value of Deferred Account Balance. 
The value of a Participant’s Deferral Account to be distributed in a lump sum
shall be determined as of the date the  payment is made.

                         (d)        Calculation of Installment Amounts.  To the
extent payment is made in annual installments, the amount of the annual
installment for a particular calendar year shall be determined by valuing the
Participant’s Deferral Account as of the last day of the previous year, after
all charges and adjustments for gains and losses through that date..  Future
installments shall be determined each subsequent calendar year in the same
manner and shall be adjusted to take into account the value of the Participant’s
Deferral Account as of the end of each previous calendar year and the number of
remaining years over which the installments payments are to be made.  In the
final calendar year (or in any earlier calendar year, if applicable) the
installment payment shall be adjusted to reflect any earnings or losses on the
Participant’s Deferral Account in the year of payment, if the effect of
continuing payments would be to exhaust the Participant’s Deferral Account prior
to final payment.  Any excess in the Participant’s Deferral Account at the final
payment shall be made with the final payment.

7



--------------------------------------------------------------------------------

            6.2        Distribution Upon Death.  In the event a Participant dies
prior to receiving all of his or her vested Deferral Account, the Participant’s
Beneficiary shall receive the unpaid portion of the Participant’s Deferral
Account in the form of a lump sum cash payment or in substantially equal
installments over a period of four (4) years, according to the previous election
of the Participant under Section 6.1.  Payment shall commence no later than
forty-five (45) days after the Participant dies and the Committee has been
provided with written proof of the Participant’s death.  If distribution is made
in a lump sum, then for purposes of this Section 6.2, the value of a
Participant’s Deferral Account to be distributed shall be determined as of the
date the payment is made, and shall be credited with earnings through such
date.  In the case of a Participant who dies while employed with the Company,
the Deferral Account shall be credited with any deferred amounts that would have
been credited to the account if the Participant had continued employment with
the Company through such date.

            6.3        Cash Payments Only.  All distributions under the Plan
will be made in cash by check.

            6.4        Disability.  For the purposes of Sections 6.2 and 6.3, in
the event of a Participant’s Disability, the Participant will be considered to
have separated from employment as of the first day the Participant first becomes
eligible for benefits under the Company’s long-term disability plan as then in
effect.

            6.5        Distribution Upon Hardship.  In the event a Participant
is entitled to receive a distribution on account of hardship, the distribution
shall be made in the form of a lump sum cash payment.  Payment shall commence as
soon as administratively feasible after the Participant’s request for hardship
distribution has been approved by the Committee.

ARTICLE VII
PLAN ADMINISTRATION

            7.1        Plan Administrator.  This Plan shall be administered by
the Committee, which will be the Plan Administrator.  The Committee members
shall be appointed by and serve at the pleasure of the Board.

            7.2        Administration of the Plan.  The Committee shall have the
sole authority to control and manage the operation and administration of the
Plan and have all powers, authority and discretion necessary or appropriate to
carry out the Plan provisions, and to interpret and apply the terms of the Plan
to particular cases or circumstances.  The Committee may also select and appoint
such advisors, consultants and legal counsel as the Committee shall deem
appropriate to aid it in carrying out its responsibilities and duties.  All
decisions, determinations and interpretations of the Committee will be binding
on all interested parties, subject to the claims and appeal procedure necessary
to satisfy the minimum standard of ERISA Section 503, and will be given the
maximum deference allowed by law.  The Committee may delegate in writing its
responsibilities as it sees fit.

8



--------------------------------------------------------------------------------

            Committee members who are Participants will abstain from voting on
any Plan matters that relate primarily to themselves or that would cause them to
be in constructive receipt of amounts credited to their respective Deferral
Account.  The Board will identify three or more individuals to serve as a
temporary replacement of the Committee members in the event that all three
members must abstain from voting.

            7.3        Indemnification.  The Company will and hereby does
indemnify and hold harmless any of its employees, officers, directors or members
of the Committee who have discretionary or administrative responsibilities with
respect to the Plan from and against any and all losses, claims, damages,
expenses and liabilities (including reasonable attorneys’ fees and amounts paid,
with the approval of the Board, in settlement of any claim) arising out of or
resulting from the implementation of a duty, act or decision with respect to the
Plan, so long as such duty, act or decision does not involve gross negligence or
willful misconduct on the part of any such individual.

            7.4        Claims Procedure.  A Participant or his Beneficiary (the
“Claimant”) may file a written claim for benefits under the Plan with the
Committee.  Within sixty (60) days of the filing of the claim, the Committee
shall notify the Claimant of the Committee’s decision whether to approve the
claim.  Such notice shall include specific reasons for any denial of the claim. 
Within sixty (60) days of the date the Claimant was notified of the denial of a
claim, the Claimant may appeal the Committee’s decision by making a written
submission containing any pertinent information.  Any decision not appealed
within such sixty (60)-day period shall be final, binding and conclusive.  The
Committee shall review information submitted with an appeal and render a
decision within sixty (60) days of the submission of the appeal.  If it is not
feasible for the Committee to render a decision on an appeal within the
prescribed sixty (60)-day period, the period may be extended to a one hundred
twenty (120)-day period.

ARTICLE VIII
AMENDMENT AND TERMINATION

            8.1        Authority to Amend Plan Termination.  The Committee has
the power and authority in its sole discretion to adopt amendments and make
further changes to the Plan, to the extent that:

            (a)        the amendment or change is designed to clarify a
provision or provisions of the Plan; or

            (ii)        the amendment is designed or intended to maintain or to
bring the Plan into compliance with applicable Federal or state law; or

            (c)        the  amendment will not create or result in a significant
increase in the cost to the Company or any subsidiary thereof of maintaining or
operating the Plan or have a material, substantive effect on the rights or
obligations of the Company or any subsidiary thereof with respect to the Plan.

9



--------------------------------------------------------------------------------

            8.2        Residual Authority to Amend or Terminate the Plan.  Any
amendment to the Plan which would create or result in a significant increase in
the cost to the Company or any subsidiary thereof to maintain or operate the
Plan,  which would have a material, substantive effect on the rights or
obligations of the Company or any subsidiary thereof, which would decrease or
substantially or materially increase the benefits of any Director, Participant
or Beneficiary, or which is not permitted to be made by the Committee under
Section 8.1 must be adopted or ratified by the Board.

            The Board has sole authority to terminate the Plan in its entirety,
which it may do at any time and for any reason.  No termination of the Plan will
reduce or eliminate any Participant’s Deferral Account balance as of the date of
the termination or any other date.  Upon termination of the Plan, each
Participant’s Deferral Account shall be distributed to the Participant at the
times and in accordance with the distribution rules set forth in Article VI.

ARTICLE IX
MISCELLANEOUS

            9.1        Funding Arrangements.  The Committee shall determine the
amounts it deems necessary or appropriate to fund the Company’s obligation to
pay Deferral Accounts.  Such amounts shall be held in trust by a trustee
selected by the Committee, and shall be earmarked to pay benefits under the
terms of the Plan.  The Committee will direct the Company to make periodic
contributions to the trust at such times and in such amounts as the Committee
deems appropriate.

            Trust assets cannot be diverted to, or used for, any purpose except
payments to Participants and Beneficiaries under the terms of the Plan or, if
the Company is Insolvent, to pay the Company’s creditors.  Participants and
Beneficiaries will have no right against the Company with respect to the payment
of any portion of the Participant’s Deferral Account, except as a general
unsecured creditor of the Company.

            9.2        Nonalienation.  No benefit or interest of any Participant
or Beneficiary under this Plan will be subject to any manner of assignment,
alienation, anticipation, sale transfer, pledge or encumbrance, whether
voluntary or involuntary.  Notwithstanding the foregoing, the Committee will
honor community property or other marital property rights, but only to the
extent required by law.  Such rights shall not extend to the recognition of any
order which attempts to divide, alienate or otherwise execute or levy on any
Deferral Account and which is issued in connection with or as a result of any
domestic relations proceeding, no matter the nature of or basis for the order. 
Prior to distribution to a Participant or Beneficiary, no Deferral Account
balance will be in any manner subject to the debts, contracts, liabilities,
engagements or torts of the Participant or Beneficiary.  Assets held in trust to
fund this Plan may, however, be diverted to pay the Company’s creditors, if the
Company is Insolvent.

10



--------------------------------------------------------------------------------

            9.3        Limitation of Rights.  Nothing in this Plan will be
construed to give a Participant the right to continue as a member of any Board
or at any particular position or to interfere with the right of the Company to
terminate a Participant from the board at any time and for any reason.

            9.4        Governing Law.  To the extent that state law applies, the
provisions of this Plan will be construed, enforced and administered in
accordance with the laws of the state of Utah, except to the extent pre-empted
by ERISA.

            IN WITNESS WHEREOF, the Committee, acting on behalf of the Company
under authority duly and specifically granted by the Board, has executed this
Zions Bancorporation Deferred Compensation Plan as of the 28th day of July,
2003.

 

ZIONS BANCORPORATION BENEFITS COMMITTEE

 

for and on behalf of ZIONS BANCORPORATION

 

 

 

By:

/s/ DOYLE L. ARNOLD

   

--------------------------------------------------------------------------------

 

Title:

Executive Vice President, CFO, and Secretary

11